Citation Nr: 1508350	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO. 03-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a colon disability resulting from VA gastrointestinal treatment in late 2000.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the claim at issue in April 2007 and December 2009, and then denied the claim in June 2011. The June 2011 was vacated pursuant to a December 2011 Joint Motion for Remand (JMR), which was granted in an order of the United States Court of Appeals for Veterans Claims (Court) in January 2012.

The Board once again remanded the claim in May 2012, and subsequently the denied the claim in November 2013. This November 2013 decision was also vacated pursuant to a November 2013 JMR, which was implemented by an order of the Court that same month. As such, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 is once more before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2006. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.






REMAND

As noted above, the Veteran's claim was most recently remanded by the Board in May 2012 for further development. As will be further discussed below, the Board finds that the AOJ did not substantially comply with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Consequently, the Board must again remand this case.

In the November 2012 JMR, it was indicated that compliance with the May 2012 remand directives was not properly ensured. In the May 2012 remand, the Board directed, in pertinent part for the purposes of the JMR, that, with the exception of VAMC medical quality assurance records or quality assurance investigative reports, any relevant records relating to the competence and complication rate specific to the Milwaukee VA Medical Center and the providers who performed the November 20, 2000 endoscopy procedure should be obtained. See May 2012 Board Remand at 6. On remand VA sent a records request to the Milwaukee VA Medical Center requesting the records as stated in the directive. In its June 2012 response, the VA Medical Center replied that "[T]his is everything there was in the file I received," and submitted a large number of medical records. However, no records pertaining to the competence and complication rate of either the Medical Center or the physicians appear to be present.

The Court indicated that the Board must first determine whether the June 2012 response constituted a negative reply concerning the requested competence and complication rate records. If it is a negative response, then the Veteran must be provided with proper notice of VA's failure to procure the federal records. 38 C.F.R. § 3.159(e). If it was not a negative response, then VA must continue to attempt to obtain the records until it determines the records do not exist or it becomes apparent that further attempts would be futile. 38 C.F.R. § 3.159(c)(2).

In analyzing the June 2012 response, the Board finds that the sentence "this is everything there was in the file I received" cannot be constituted as a definite negative reply that the competence and complication rate records do not exist. This is particularly true given the context of the records that were received with the response, which consisted exclusively of the Veteran's medical records from the Milwaukee VA Medical Center for the period in question. As it is not clear that the competence and complication rate records for the Medical Center or the doctors either do not exist or that further attempts to obtain them would be futile, the Board finds that it must remand the claim so that further attempts to obtain the records can be made.

The Board would like to re-emphasize that, to the extent the competence and complication rate records both for the Milwaukee VA Medical Center and the physicians include quality assurance records or investigative reports, VA is barred from obtaining such records. See Loving v. Nicholson, 19 Vet. App. 96, 103 (2005); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); VAOPGCPREC 1-2011 (April 19, 2011). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Milwaukee VA Medical Center and request any records related to the competence and complication rate specific to the Medical Center itself and the providers who performed the November 20, 2000 endoscopy procedure, with the exception of VAMC medical quality assurance records or quality assurance investigative reports. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a clear negative response should be provided should be associated with the claims file, and the Veteran should be properly notified and given an opportunity to provide the records in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




